Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, there is no enablement for applying a superconductor layer on the nanowire.  Superconductivity is an area of research for elite physicists. It is not the realm of the person of ordinary skill in the art of semiconductor processing. Superconductors are only so under certain conditions, especially low temperature. Also, superconductors are not single elements but rather alloys. Applicants list several elements that they superconductor may comprise, without any further teaching as to how to combine them so they may achieve superconductivity at what temperature. No examples are provided. It would require undue experimentation by the person of ordinary skill to practice the inventions of Claims 8-10.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Ultrathin compound semiconductor on insulator layers for high-performance nanoscale transistors” by Ko et al. (Ko) in view of WO 2019001753 to Krogstrup.
Regarding Claims 1-4, Ko teaches forming InAs nanowires on a sacrificial substrate and removing the substrate (Fig. 1). Ko does not explicitly teach that the nanowires were grown by ELOG/SAG.
However, in analogous art, Krogstrup teaches the growth of InAs nanowires by ELOG/SAG on InP (lattice constant within 2% of each other).  It would have been obvious to the person of ordinary skill at the time of filing to modify Ko with Krogstrup in order to provide methods of fabricating SE/SU nanowire structures, which can not only produce high-quality SE/SU interfaces but can also do so in a scalable manner to allow the production of large and potentially complex SE/SU nanowire networks, as taught by Krogstrup [006].

Regarding Claims 6 and 7, Ko and Krogstrup teach the method of claim 1 wherein removing the sacrificial substrate comprises:
- providing a support structure (PMDS) on the nanowire; and 
- mechanically removing the sacrificial substrate (see Fig. 1 of Ko).

Regarding Claims 11 and 12, Ko and Krogstrup teach the method of claim 1 further comprising providing a blanket sacrificial layer AlGaSb between the nanowire and the sacrificial substrate.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ko and Krogstrup as applied to claim 3 above, and further in view of High-Quality InAs/InSb Nanowire Heterostructures Grown by Metal–Organic Vapor-Phase Epitaxy by Caroff et al. (Caroff).
Regarding Claim 5, Ko and Krogstrup teach the method of claim 3 but do not explicitly teach that the sacrificial substrate comprises one of indium arsenide, gallium arsenide, and indium antimonide.  However, in analogous art, Caroff teaches throughout that a growth substrate for InAs/InSb nanowires should be grown on InAs substrates (Pg. 878, Cols 1-2).  It would have been obvious to the person of ordinary skill at the time of filing to modify Krogstrup’s InP substrate with Caroff’s InAs substrate to grow lattice matched high quality InAs/ InSb nanowires, as taught by Caroff throughout.











Allowable Subject Matter
Claims 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art does not explicitly show the sacrificial layer being etched to reveal the nanowires.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EVREN SEVEN/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        

/EVREN SEVEN/